Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/02/22 is acknowledged.  The traversal is on the ground(s) that both Groups I and II are directed to fluralaner containing implants, fluralaner being an isoxazoline compound. Further, it is argued that to search the methods of Group III would be no undue burden for the Examiner while searching the implants of Groups I and II. 
Applicants’ arguments have been considered and in light of the persuasive argument the restriction between Groups I, II and II have been withdrawn. Accordingly, claims 1-7, 9-12, 14-18, 20 and 22-23 have been grouped together.
Regarding the lack of unity between claims the product (Groups I and II) and method (Group III), Applicants argue that to search the methods of Group III and the product claims would not be a burden to search for the examiner.   However, the argument is not persuasive because that a search burden is not relevant in a national stage application.  Hence, the lack of unity requirement between product and method claims has been maintained. 
With respect to Election of species requirement, Applicants elected the compound fluralaner. Applicants have not separately argued the Election of species requirement and hence the requirement has been maintained. The requirement of election of species is therefore made FINAL.

Claims 1-7, 9-12, 14-18, 20, 22-23 have been examined. 
Claims 8, 13, 19, 21, 24, 26-27 and 29-30 have been canceled.
Claims 25 and 28 have been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/21 and 06/03/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/024541 to Heckeroth  et al (cited on IDS dated 6/3/20).
Heckeroth teaches isoxazoline compositions as antiparasitics for controlling parasitic infestations in animals (abstract, page 1, l 10-21). The structure of isoxazoline on pages 2-4 and structure I on page 6 meet instant claimed structure of claim 1. Further, compound 11-1 on page 34-35 [0148] of Heckeroth meet instant elected fluralaner, as evidenced by the same CAS RN 86473-61-3 (also listed on instant specification page 1). Thus, Heckeroth teaches claim 1 and 14. 
 For the amount of claim 12, Heckeroth teaches including at least 5% to at least 95% or 99% of the active agent. [191] teaches administering the isoxazoline composition at an amount of 0.001 to 200 mg/kg body weight. 
Heckeroth teaches that isoxazoline composition can be administered via oral route, as a capsule, pill, powder, granule, tablet (chewable tablet), a paste, pellet, etc [197]. [198] further teaches an implant. 
Heckeroth teaches adding inert ingredients such as lactose, which meet the instant claims 2-3 and povidone, which meet instant claim 5 [222]. For claims 4 and 7, Heckeroth teaches that the composition can further include binders, lubricants, disintegrants, buffers, solvents, viscosity enhancing agents, surfactants, preservatives, stabilizers [203]-[212]. 
Heckeroth fails to exemplify a composition comprising isoxazoline pellets of instant claim 1 and the claimed excipients. However, Heckeroth suggests that isoxazoline compounds can be effectively administered in various dosage forms and by employing different types of excipients, including the claimed pellets and excipients such as lactose, binders, surfactants. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare isoxazoline antiparasitic compositions of Heckeroth, particularly fluralaner, in any suitable form, including the claimed pellet form, and further include any of the suitable excipients such as lactose, surfactants, binders, stabilizers etc., so as to arrive at the claimed compositions. One of an ordinary skill in the art would have expected to provide an effective administration of isoxazoline by appropriately modifying the composition as suggested by Heckeroth.


Claim(s) 1-7, 12,14-18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/024541 to Heckeroth et al in view of WO 2018/081733 to Tremblay et al (Tremblay) and WO 2013/008218 to Enose et al.
The teachings of Heckeroth have been discussed above. However, Heckeroth fails to teach the instant claimed limitations i.e., claim 6, 11, 15-17, 20, 22 and 23.
Tremblay teaches compositions and methods for treating vector borne diseases by administering an effective amount of an insecticide [0004 on page 1] and in particular includes the instant claimed fluralaner (abstract, [0012] on page 4; [0040] and Table 1]. Fig 12C shows the effect of fluralaner on the effect of Plasmodium argentipes. Tremblay teaches that the insecticide is administered in an amount between 1 mg/kg and about 50 mg/kg [page 6, continuation of [0019]. [00145] methods of preparing compositions comprising fluralaner and further including excipients [00146-00147]. The composition can be in the form of capsules, pills, solutions, dispersions etc., and can include several release compositions i.e., delayed release, pulsatile release, immediate, controlled release formulations etc [00148]. Tremblay teaches various formulations [00162, 00166, 00180-00182, [0208-0209]] such as inhalation formulation that includes excipients such as lactose, povidone, surfactants such as poloxamer, etc. Further, Tremblay teaches encapsulation formulations, and materials such as polymeric materials, for encapsulating active agent [00172]. Tremblay also teaches controlled release formulations can be in the form of pellets, capsules or granules, which are coated and uncoated [00194-00199]. 
Cady teaches extended release compositions comprising isoxazoline (page 1, in particular formula (IVa) on page 34) for treating ectoparasitic infections such as those caused by ticks, mosquitoes etc. The composition further comprises a surfactant, a pharmaceutically acceptable polymer, antioxidant (pages 11-13). For the pharmaceutically acceptable polymers, Cady teaches polylactides copolyglycolides, which meet instant claim 17 and 18. Polyglycolides (page 47, last 3 lines) and the weight ratio of polylactide to polyglycolide in PLGA is 30:70 to 99:1 or 50:50, thus meet instant claims 17-18, 20 and 23. Cady exemplifies composition comprising isoxazoline compounds in combination with poloxamer, PLGA and other excipients (see example 15-18 and 24).
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare isoxazoline antiparasitic compositions of Heckeroth, particularly fluralaner, in the form of immediate and delayed release pellets, and further employ specific surfactant, poloxamer, and employ a biodegradable polymer (PLGA) because both Tremblay and Cady references teaches preparing antiparasitic compounds as controlled release formulations, for providing several types of isoxazoline release rates. One skilled in the art would be motivated because both Tremblay and Cady teaches that biodegradable polymers such as PLGA provide a desired release of isoxazoline active agent, and further Cady suggests the claimed ratios of polylactide to polyglycolide that is suitable for providing a controlled release. Further, Tremblay also suggested encapsulated active agent in the polymer so as to control the release rate. Thus, one skilled in the art would have been motivated to modify the compositions of Heckeroth to prepare different types of pellets in optimal ratios, each comprising isoxazoline, poloxamer and PLGA, so as to provide different types of release from the same composition i.e., immediate and delayed release, as suggested by Tremblay. One of an ordinary skill in the art would have expected to provide an effective administration of isoxazoline by appropriately modifying the composition of Heckeroth. While the above references fail to teach micronized poloxamer, Cady teaches that poloxamer can be employed as a powder, liquid or a paste. Instant claim 22 does not recite any particle size. Hence, one of an ordinary skill in the art would have chosen poloxamer, as a surfactant, in a suitable form including a powder form with appropriate particle size and still expect to provide a suitable and effective isoxazoline pharmaceutical formulation. 


Claim(s) 1-7, 9-12,14-18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/024541 to Heckeroth et al in view of WO 2018/081733 to Tremblay et al (Tremblay) and WO 2016/164487 to Cady et al. and further in view of WO 2013/008218 to Enose et al.
The teachings of Heckeroth, Tremblay and Cady, discussed above, for claims 1-7, 12,14-18, 20, 22 and 23. The references do not teach the intragranular and extragranular surfactant of instant claims 9 and 10. However, all of the above references teach isoxazoline composition in pellet forms.
Enose teaches drug delivery compositions that includes antiparasitic compounds (abstract), with increased shelf lives (page 5, l 4-8).  Enose teaches active agents having formula I (page 5-7) and teaches stable oral composition (page 7, l 23-26). Enose teaches solid oral composition comprising 5% to 25% active agent, a diluent, a disintegrant, a lubricant (p 8). The composition is in the form of a tablet, capsule, pellet, granule or powder (p 9, 7-20). Enose teaches surfactants in the composition including polyoxypropylene block copolymers such as “poloxamer”, and thus meet the instant claim 11. Further, Enose teaches including excipients such as immediate or modified release profile (p 18, last 3 lines). With respect to the instant claims 9 and 10, Enose exemplifies preparing the composition comprising an intragranular and extragranular portions of the composition. While Enose does not particularly teach including surfactant in the intragranular and extragranular portions, Enose suggests that an excipient can be incorporated in either the intragranular or extragranular portion of the composition (p 17, l 5-8). 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to prepare isoxazoline antiparasitic compositions of Heckeroth (modified by Tremblay and Cady references) and further modify the process of preparing the composition as suggested by Enose. One of an ordinary skill in the art would have been able to include poloxamer (of Tremblay or Cady) in the pellet formulation of Heckeroth, as an intragranular and/or extragranular portions of the pharmaceutical formulation and still expect to provide an effective antiparasitic formulation. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611